NO. 07-03-0079-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL E


MAY 29, 2003


______________________________



JAMES WARREN BRIGHT, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



_________________________________


FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;


NO. 16,336; HONORABLE CECIL PURYEAR, JUDGE


_______________________________


Before REAVIS and CAMPBELL, JJ., and BOYD, S.J. (1)
ON ABATEMENT AND REMAND

	In this proceeding, appellant James Warren Bright is attempting to appeal the
refusal of the trial court to appoint an attorney to represent him in his application for
forensic DNA testing as provided in Chapter 64 of the Code of Criminal Procedure.
	We have nothing in the record before us other than appellant's application for
extension of time within which to file an appellate brief and a clerk's record.  We have
requested a response from the State and have received a reply stating that it is not
opposed to appellant receiving a clerk's record as an indigent.
	This state of the record requires us to abate the appeal and remand the proceedings
to the trial court to determine: 
	1.  Whether appellant is indigent and is entitled to the furnishing of a clerk's
record showing what previous hearings took place in the trial court, as well
as the appointment of an attorney as provided in Chapter 64 of the Code of
Criminal Procedure.

	 2. If testimony was taken at the hearing giving rise to appellant's appeal,
whether appellant is indigent and is entitled to the preparation of a reporter's
record. 
 
	3.  If other orders are necessary to ensure the diligent and prompt pursuit of
appellant's appeal, and if so, to enter any such orders.

	In support of its determination, the trial court shall prepare and file conclusions of
law and, if appropriate, findings of fact and cause them to be included in a supplemental
clerk's record.  If testimony is taken, it shall be transcribed and included in a reporter's
record.  Those supplemental records shall be submitted to this court not later than June
30, 2003.
	It is so ordered.
							Per Curiam
Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. 
Tex. Gov't Code Ann. §75.002(a)(1) (Vernon Supp. 2003).